Tom, J.P.
(dissenting). The complaint alleges that, in the attempt to pressure plaintiff to surrender his parental rights to his daughter, defendants maliciously communicated information to the Pelham school board with the result that plaintiff was denied a tenured teaching position and has since been unable to secure such position in any Westchester County school district. I would find that the action taken by the school board was the consequence of wrongful conduct by plaintiff that was inimical *317to the public and that defendants’ exposure of such misconduct was privileged because it advanced the public interest.
As recounted in the complaint, plaintiff married Erin Lewis Posner, the daughter of defendant Russell T. Lewis, on July 23, 2005, and the couple took up residence in Armonk, New York, in a house owned by Russell. After receiving his Master’s degree in early childhood education, plaintiff was employed as a nontenured teacher by the Pelham Union Free School District in Westchester County. Erin is also a school teacher, employed by the Chappaqua school district, and was granted tenure in May 2007. Plaintiff received high evaluations for his work with the Pelham school district and became eligible for tenure in June 2008.
Erin gave birth to a baby girl in March 2008 and returned home with her daughter, Sydney, two days later. On March 28, plaintiff arrived home to find his father-in-law at the house. Based on information of plaintiffs alleged misconduct that he had received from his daughter, Russell told plaintiff to pack his things and leave, which plaintiff did. When plaintiff, accompanied by his brother, Daniel, returned to the house later in the day to pick up a few more belongings, Russell told Daniel that if plaintiff “did not go quietly,” he, Russell, would “make trouble,” explicitly threatening to contact the Pelham Board of Education and “impact” plaintiffs tenure. Plaintiff was served with divorce papers on March 31, 2008.
In early April 2008, Russell arranged a meeting, at which he informed plaintiff that he wanted a “clean break” between plaintiff and his daughter. It subsequently became clear that Russell intended that plaintiff would relinquish all parental rights to Sydney and agree never to see his child again. To that end, Russell promised plaintiff a substantial cash payment to secure his compliance. Plaintiff refused.
It is alleged on information and belief that plaintiff was approved for tenure at an executive session of the Pelham School District Board of Education on April 10, 2008, subject to formal action at a meeting of the board to be held on June 2. Plaintiff received a congratulatory e-mail from the elementary school principal shortly thereafter. It is further alleged that defendants retained the firm of Kroll Associates to examine the hard drives of plaintiff’s personal computers to recover his personal and professional e-mails and that they retained other persons or businesses to conduct surveillance of plaintiff and report on his activities. In addition, although Erin was represented by well-*318reputed matrimonial counsel, her brother, defendant David Lewis, entered into a retainer agreement dated April 11, 2008 to act on Erin’s behalf “with respect to vendors and other third-parties . . . All of this communication will be subject to the Attorney-client privilege and work product doctrine to the maximum extent allowed by law.”
The complaint alleges that defendants then conspired to prevent plaintiff from being granted tenure by the Pelham school district. David sent a letter dated April 14, 2008 to the New York State Education Department Office of School Personnel Review and Accountability (OSPRA) complaining of plaintiffs “immoral behavior,” specifically, “carrying on a long-term immoral adulterous relationship with the parent of a child in Mr. Posner’s class. Compounding matters, this parent is also a substitute teacher (recently for Mr. Posner’s class).” The letter included the text of personal e-mails between plaintiff and the substitute teacher recovered from plaintiffs computer. The letter also stated that plaintiff lied on his resume in violation of the National Education Association code by omitting a preteaching employment position that was abruptly terminated. David represented that he was writing “as a private citizen pursuant to The Regulations of the Commissioner of Education Part 83, Section 83.1 (c),” which provides that “[(Information in the possession of any person indicating that an individual holding a teaching certificate . . . has committed an act which raises a reasonable question as to the individual’s moral character[ ] may be referred to the professional conduct officer of the department.” (8 NYCRR 83.1 [cl.) David alleged that plaintiff’s “misconduct involves a clear nexus between the immoral behavior of this teacher and his fitness to teach.” David argued that plaintiff’s promotion of his paramour as a substitute teacher “had the effect of ingratiating [her] to Mr. Posner at the financial and educational expense of the Pelham Union Free School District” and “compromised [plaintiffs] objectivity in the classroom.” David later provided the report from Kroll On-track, described as a subsidiary of Kroll Associates and “a worldwide leader in the area of computer forensic investigations,” to both OSPRA and the superintendent of the school district. This correspondence, like his former letter, demanded disciplinary action. It is also asserted on information and belief that David, with the consent and inducement of Russell* made a series of telephone calls to officials in the school district, including its superintendent, demanding to know the status of the *319investigation into his complaint and what disciplinary action was being taken.
About May 1, 2008, plaintiff met with the principal of his school and the district superintendent and assistant superintendent. On May 6, the school board met in executive session. The following day, plaintiff was informed that he no longer had enough support to obtain tenure and was given the opportunity to resign before the board’s scheduled vote on June 2. As a result, plaintiff tendered his resignation. David made a Freedom of Information Law request for documents relating to plaintiff and obtained a copy of the June 2, 2008 resolution of the school board accepting plaintiffs resignation.
The complaint alleges that, solely as a result of the pressure brought to bear by defendants, plaintiff was denied the tenured teaching position that the board had approved at the executive session on April 10, 2008 and that, as a consequence, he continues to be unable to obtain a tenured teaching position with a public school district in Westchester County. The complaint seeks $3.5 million in compensatory and $10 million in punitive damages for tortious interference with a prospective contractual relation, asserting that defendants acted with malice and without excuse or justification, proximately causing the school district to deny plaintiff tenure and resulting in the termination of his employment.
The complaint seeks the same damages for prima facie tort, alleging that defendants were solely motivated by a malicious intent to injure plaintiff, without excuse or justification. The loss of his job, loss of tenure and diminution in job prospects and future earnings are listed as special damages. However, plaintiff does not claim that the information defendants communicated to the board was false.
Defendants interposed this pre-answer motion to dismiss the complaint for failure to state a cause of action (CPLR 3211 [a] [7]), contending that their letters and other communications to the school officials were privileged as matters of public concern. Supreme Court denied the motion, holding that defendants failed to establish, as a matter of law, that the information they reported was in the public interest so as to qualify for absolute privilege under Brandt v Winchell (3 NY2d 628 [1958]). The court further rejected defendants’ contention that the communications were protected by the First Amendment under the Noerr/Pennington doctrine absent a clear showing that they were of bona fide governmental interest (see Eastern Railroad *320Presidents Conference v Noerr Motor Freight, Inc., 365 US 127 [1961]; Mine Workers v Pennington, 381 US 657 [1965]). The court noted that David was not a resident of the school district, concluding that “the motivation for such communications was vindictive and arose from personal animus unrelated to any apparent actual concern about the operation of government.” (2009 NY Slip Op 33245[U], *3.) Finally, although the complaint fails to allege that Russell undertook any actionable conduct, the court found his alleged threat to make trouble and his asserted complicity with David sufficient to sustain the complaint as against him.
While the causes of action are adequately pleaded, the complaint is barred by absolute privilege. As a nontenured teacher lacking enforceable contractual rights, plaintiff is obliged to make out a prima facie case of tortious interference with prospective contractual relations. This cause of action requires more culpable conduct than tortious interference with contract, such as criminal or independently tortious acts, or action taken for the sole purpose of inflicting intentional harm (see Carvel Corp. v Noonan, 3 NY3d 182, 189-192 [2004]; Perry v Collegis, Inc., 55 AD3d 459 [2008]). The complaint plainly alleges conduct undertaken for the sole purpose of inflicting injury, and the cause of action is adequately pleaded on this basis alone. Further, the complaint arguably alleges independently tortious conduct as a result of the unauthorized invasion of a personal computer hard drive, even if that computer was located in a home owned by a defendant (Russell).
With respect to prima facie tort, the complaint sufficiently pleads malice or “disinterested malevolence” (see Learning Annex Holdings, LLC v Gittelman, 48 AD3d 211, 212 [2008] [internal quotation marks and citations omitted]; Golub v Esquire Publ., 124 AD2d 528, 529 [1986], lv denied 69 NY2d 606 [1987]). Although claims of malice are repeated in conclusory fashion in the complaint, the cause of action does not fail for insufficiency because the entire tenor of the complaint is that defendants were vengeful over the injury to Erin caused by plaintiffs affair, which supplies the requisite supporting factual allegations (cf. WFB Telecom. v NYNEX Corp., 188 AD2d 257, 258-259 [1992], lv denied 81 NY2d 709 [1993]; Turner Constr. Co. v Seaboard Sur. Co., 98 AD2d 88, 91-92 [1983]).
However, the communications with school officials are protected by absolute privilege under Brandt v Winchell (3 NY2d 628 [1958], supra). There, the plaintiff, who ran a charitable *321fund, brought an action for prima facie tort, alleging that the defendants, who were principals in a competing charitable fund, sought to put an end to his fund and its charitable endeavors by making false and wanton accusations against him to law enforcement officials, thereby prompting baseless and harassing investigations. Despite their allegedly reprehensible motives, the Court of Appeals held that the defendants were immune from suit, noting that prima facie tort is an innovation that makes actionable what is otherwise a lawful act when undertaken solely out of malice and ill will to injure another. Enunciating a policy decision, the Court weighed the conflicting interests of the parties and the public, choosing to ignore the wrongful motive and “vindictive spirit” of the actors and their “malicious instigation of official action” in favor of the paramount consideration of the public welfare (3 NY2d at 635). The Court reasoned:
“The best interests of the public are advanced by the exposure of those guilty of offenses against the public and by the unfettered dissemination of the truth about such wrongdoers. Such a person is entitled to immunity from civil suit at the hands of the one exposed, for the truth is not to be shackled by fear of a civil action for damages” (id. [emphasis added]).
Unlike defamation, where absolute privilege in judicial proceedings depends on “the personal position or status of the [actor] and is limited to [his] official participation in the processes of government” (Park Knoll Assoc. v Schmidt, 59 NY2d 205, 209 [1983]), Brandt treats the privilege as absolute (conferring “immunity”), irrespective of the status of the actor. Contrary to plaintiffs contention, subsequent cases do not limit the privilege to judicial and quasi-judicial proceedings. The privilege exists to promote public welfare, not public officials, and has been extended where required to insulate against “the harassment and financial hazards that may accompany suits for damages by the victims of even malicious libels or slanders” (Stukuls v State of New York, 42 NY2d 272, 278 [1977]). The privilege continues to be extended to “circumstances where allegations of possible wrongdoing are acted upon by government agencies” (ATI, Inc. v Ruder & Finn, 42 NY2d 454, 460 [1977]). Nor is discovery required to assess whether the information communicated by defendants was pertinent to the school board’s determination, as Supreme Court reasoned. Whether informa*322tion is pertinent presents a question of law, “properly determinable on a motion to dismiss addressed to the pleadings and documentary evidence alone” (Sexter & Warmflash, P.C. v Margrabe, 38 AD3d 163, 173 [2007]). Significantly, the test of pertinence is “extremely liberal” (id.).
The information conveyed by defendants herein was a matter affecting the public interest. It is beyond cavil that a plaintiffs adulterous relationship with the parent of a child in his class raises a reasonable question as to his moral character and warrants referral to the Education Department under Regulations of the Commissioner of Education (8 NYCRR) § 83.1 (c). This conduct may have a negative impact on students by leading to favoritism or by affecting their moral perceptions. Plaintiffs influencing school officials to hire his paramour as a substitute teacher may adversely affect the students if she is not as qualified as others. The use of school computer equipment for the lovers’ private e-mails affects the public fisc. Plaintiff’s conscious omission from his resume of a prior employment from which he was abruptly terminated may have affected his hiring and reflects adversely on his honesty in general. Nor does the regulation in any way- restrict the source of such information to persons residing within the affected school district. Finally, the action resulting in injury to plaintiff was the result of the school board’s decision to deny him tenure, the propriety of which has not been challenged in the appropriate proceeding pursuant to CPLR article 78 and is not before us.
Accordingly, the order should be reversed, and the motion granted.
Nardelli and Renwick, JJ., concur with Andrias, J.; Tom, J.P., and Román, J., dissent in a separate opinion by Tom, J.P.
Order, Supreme Court, New York County, entered November 30, 2009, affirmed, without costs.